Title: From Benjamin Franklin to Le Baron, 21 November 1778
From: Franklin, Benjamin
To: Le Baron, ——


Sir
Passy Nov. 21. 1778
I write this Line per Post just to acqt you that your Letter relating to Capt Prince is received, and that a Person in our Confidence, as desired by him, sets out this Day for Dieppe with Answers to your & the Captain’s Letters, and will probably be with you soon after your Receipt of this; of which it would be well to give the Captn. Notice, that they may meet as soon as possible. I have the honour to be Sir, Your most obedient humble Servant
B F.
CopyMr Baron DieppeLetter to M Baron at Dieppe about Capt Job Prince
